To compel respondent to set aside an order granting an injunction.
Granted October 27, 1880.
Held, that the preliminary injunction was a final order and void; that any decree or order divesting possession or rights upon a preliminary inquiry is illegal and void; and when made in equity is a final order and appealable, though an appeal is not necessary to rescind it; that mandamus will lie to set it aside; that mandamus is designed to afford a summary and specific remedy, where the party applying for it would otherwise be subjected to serious injustice; that the jurisdiction of the Supreme Court in mandamus cases is not statutory, but plenary; that the writ may issue even where other remedies exist, if they are not sufficiently speedy to prevent material injury; and it lies, .to vacate an illegal injunction where the party affected thereby would otherwise have to submit to serious injury or to the risk of proceedings for contempt in disregarding it.